UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6226


WILLIAM Q. TERRY,

                Petitioner - Appellant,

          v.

KUMA DEEBOO, Warden, F.C.I. Gilmer; U.S. PAROLE COMMISSION

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00012-FPS-JSK)


Submitted:   May 24, 2012                        Decided:   May 31, 2012


Before MOTZ and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Q. Terry, Appellant Pro Se.   Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William      Q.   Terry,    a       District     of    Columbia       prisoner

housed in federal custody, seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2011) petition.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2006); Madley v. U.S. Parole Comm’n,

278 F.3d 1306, 1309 (D.C. Cir. 2002) (“We conclude that a court

of the District [of Columbia] is a state court for the purpose

of   [§    2253(c)].”).         A   certificate          of   appealability         will     not

issue      absent     “a    substantial       showing         of     the    denial      of    a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2006).                               When the

district court denies relief on the merits, a prisoner satisfies

this      standard    by    demonstrating         that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484 (2000);         see    Miller–El   v.     Cockrell,        537    U.S.       322,   336–38

(2003).      When    the    district     court      denies     relief       on    procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484–85.

              We have independently reviewed the record and conclude

that Terry has not made the requisite showing.                             Accordingly, we

                                              2
deny    Terry’s   motion     for   a   certificate   of    appealability       and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions     are   adequately     presented     in   the

materials     before   the    court    and   argument     would   not    aid   the

decisional process.



                                                                        DISMISSED




                                        3